Exhibit 99.1 N E W SR E L E A S E FOR IMMEDIATE RELEASE Contact: Steven E. Nielsen, President and CEO H. Andrew DeFerrari, Senior Vice President and CFO (561) 627-7171 November 21, 2011 DYCOM INDUSTRIES, INC. ANNOUNCES FISCAL 2 Palm Beach Gardens, Florida, November 21, 2011 – Dycom Industries, Inc. (NYSE: DY) announced today its results for the first quarter ended October 29, 2011. The Company reported: · contract revenues of $319.6million for the quarter ended October 29, 2011, compared to $261.6million for the quarter ended October 30, 2010, an increase of 16.6% after adjusting for revenues from businesses acquired in fiscal 2011; · Adjusted EBITDA (Non-GAAP) of $40.4million for the quarter ended October 29, 2011, compared to $30.5 million for the quarter ended October 30, 2010; and · net income of $13.0million, or $0.38per common share diluted, for the quarter ended October 29, 2011, compared to $6.7 million, or $0.18 per common share diluted, for the quarter ended October 30, 2010. The Company defines Adjusted EBITDA (Non-GAAP) as earnings before interest, taxes, depreciation and amortization, gain on sale of fixed assets and stock-based compensation expense. See the accompanying tables which present a reconciliation of Non-GAAP to GAAP financial information. A Tele-Conference call and slide presentation to review the Company’s results will be hosted at 9a.m.(ET), Tuesday, November 22, 2011; call 800-230-1059 (United States) or 612-234-9959 (International) ten minutes before the conference call begins and ask for the “Dycom Results” conference call.A live webcast of the conference call, along with the slide presentation, will be available at http://www.dycomind.com under the heading “Events.”The slide presentation will be available at approximately 8 a.m. (ET) on November 22, 2011. If you are unable to attend the conference call at the scheduled time, a replay of the live webcast and the slide presentation will be available at http://www.dycomind.com until Thursday, December 22, 2011. Dycom is a leading provider of specialty contracting services throughout the United States.These services include engineering, construction, maintenance and installation services to telecommunications providers, underground facility locating services to various utilities including telecommunications providers, and other construction and maintenance services to electric and gas utilities and others. The Company reports its financial results in accordance with U.S. generally accepted accounting principles (GAAP). The Company believes that the presentation of certain Non-GAAP financial measures in this press release provides information that is useful to investors because it allows for a more direct comparison of the Company’s performance for the period with the Company’s performance in the comparable prior-year period.The Company cautions that Non-GAAP financial measures should be considered in addition to, but not as a substitute for, the Company’s reported GAAP results. Fiscal 2012 first quarter results are preliminary and are unaudited.This press release may contain forward-looking statements as contemplated by the 1995 Private Securities Litigation Reform Act.These statements are based on management’s current expectations, estimates and projections.Forward-looking statements are subject to risks and uncertainties that may cause actual results in the future to differ materially from the results projected or implied in any forward-looking statements contained in this press release.Such risks and uncertainties include business and economic conditions and trends in the telecommunications industry affecting our customers, the adequacy of our insurance and other reserves and allowances for doubtful accounts, whether the carrying value of our assets may be impaired, the future impact of any acquisitions or dispositions, the anticipated outcome of other contingent events, including litigation, liquidity and other financial needs, the availability of financing, and the other risks detailed in our filings with the Securities and Exchange Commission.The Company does not undertake to update forward-looking statements. Tables Follow NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS October 29, 2011 and July 30, 2011 Unaudited October 29, July 30, ASSETS (Dollars in thousands) Current Assets: Cash and equivalents $ $ Accounts receivable, net Costs and estimated earnings in excess of billings Inventories Deferred tax assets, net Income taxes receivable Other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other Total $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Current portion of debt Billings in excess of costs and estimated earnings Accrued insurance claims Other accrued liabilities Total current liabilities Long-term debt Accrued insurance claims Deferred tax liabilities, net non-current Other liabilities Stockholders' Equity Total $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Three Months Ended Ended October 29, October 30, (Dollars in thousands, except per share amounts) Contract revenues $ $ Cost of earned revenues, excluding depreciation and amortization General and administrative expenses (1) Depreciation and amortization Total Interest income 17 28 Interest expense ) ) Other income, net Income before income taxes Provision for income taxes Net income $ $ Earnings per common share: Basic earnings per common share $ $ Diluted earnings per common share $ $ Shares used in computing income per common share: Basic Diluted (1) Includes stock-based compensation expense of $1.3 million and $0.8 million for the three months ended October 29, 2011 and October 30, 2010, respectively. NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited The below table presents the Non-GAAP financial measure of Adjusted EBITDA for the three months ended October 29, 2011 and October 30, 2010 and a reconciliation of Adjusted EBITDA to the most directly comparable GAAP measure. Three Months Three Months Ended Ended October 29, October 30, (Dollars in thousands) Reconciliation of Net income to Adjusted EBITDA: Net income $ $ Interest expense, net Provision for income taxes Depreciation and amortization expense Earnings Before Interest, Taxes, Depreciation & Amortization ("EBITDA") Gain on sale of fixed assets ) ) Stock-based compensation expense Adjusted EBITDA $ $ NYSE: "DY" DYCOM INDUSTRIES, INC. AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP INFORMATION Unaudited (continued) The reconciliation of contract revenues adjusted for revenues from businesses acquired in fiscal 2011, and the change from the comparable prior year period, is presented below: Contract Revenues - GAAP Revenues from businesses acquired in 2011 Contract Revenues - Non-GAAP % Growth - GAAP % Growth - Non-GAAP (Dollars in thousands) Three Months Ended October 29, 2011 $ $ ) $ 22.2 % 16.6 % Three Months Ended October 30, 2010 $ $
